Case 1:18-cr-00433-LDH-RLM Document 20-9 Filed 03/26/19 Page 1 of 6 PageID #: 120




                                                                    SP_000587
Case 1:18-cr-00433-LDH-RLM Document 20-9 Filed 03/26/19 Page 2 of 6 PageID #: 121




                                                                    SP_000588
Case 1:18-cr-00433-LDH-RLM Document 20-9 Filed 03/26/19 Page 3 of 6 PageID #: 122




                                                                    SP_000589
Case 1:18-cr-00433-LDH-RLM Document 20-9 Filed 03/26/19 Page 4 of 6 PageID #: 123




                                                                    SP_000590
Case 1:18-cr-00433-LDH-RLM Document 20-9 Filed 03/26/19 Page 5 of 6 PageID #: 124




                                                                    SP_000622
Case 1:18-cr-00433-LDH-RLM Document 20-9 Filed 03/26/19 Page 6 of 6 PageID #: 125




                                                                    SP_000621
